

117 HR 1391 IH: Taxpayer Research and Coronavirus Knowledge Act of 2021
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1391IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Mr. Doggett (for himself, Ms. Barragán, Mrs. Beatty, Mr. Beyer, Mr. Bishop of Georgia, Mr. Blumenauer, Ms. Chu, Mr. Cicilline, Mr. Cohen, Mr. Courtney, Mr. DeFazio, Ms. DeGette, Ms. DeLauro, Mr. DeSaulnier, Mrs. Dingell, Mr. Evans, Mr. Green of Texas, Mr. Grijalva, Mr. Hastings, Mrs. Hayes, Ms. Jayapal, Ms. Johnson of Texas, Ms. Kaptur, Mr. Khanna, Mr. Kildee, Ms. Lee of California, Mr. Levin of Michigan, Mr. Lowenthal, Ms. Meng, Mr. Nadler, Mrs. Napolitano, Ms. Norton, Ms. Pingree, Mr. Pocan, Ms. Porter, Ms. Scanlon, Ms. Schakowsky, Ms. Spanberger, Mr. Suozzi, Mr. Takano, Ms. Titus, Mr. Trone, Mr. Vargas, Mr. Welch, and Mr. Tonko) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Armed Services, Veterans' Affairs, Science, Space, and Technology, the Judiciary, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Health and Human Services and other Federal officials to compile into a searchable database information relating to Federal support for biomedical research and development related to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Taxpayer Research and Coronavirus Knowledge Act of 2021.2.Database(a)In generalThe Secretary of Health and Human Services, the Director of the National Institutes of Health, the Assistant Secretary for Preparedness and Response of the Department of Health and Human Services, the Director of the Biomedical Advanced Research and Development Authority, the Secretary of Defense, the Secretary of Veterans Affairs, the Director of the National Institute of Allergy and Infectious Diseases, and such other Federal officials as the Secretary of Health and Human Services determines to be relevant, acting in coordination, shall—(1)compile into a searchable database information relating to Federal support (before or after the date of enactment of this Act) for biomedical research and development related to COVID–19 (including biomedical research and development relating to a product or therapy that was later modified or repurposed to be used for COVID–19); and(2)make such database available on the public website of the Department of Health and Human Services.(b)Covered informationThe information relating to Federal support referred to in subsection (a)(1) includes all contracts, funding agreements, licensing arrangements, other transactions, and other arrangements entered into by or on behalf of the Federal Government and tax benefits provided with respect to research and development, and manufacturing, of a drug (including a biological product), cell or gene therapy, or medical device intended to be manufactured, used, designed, developed, modified, repurposed, licensed, or procured to diagnose, mitigate, prevent, treat, or cure COVID–19, including the following:(1)Licensing agreements pursuant to section 207 or 209 of title 35, United States Code.(2)Cooperative research and development agreements and licensing agreements pursuant to section 3710a of title 15, United States Code.(3)Funding agreements, as defined under section 201 of title 35, United States Code.(4)Transactions, contracts, grants, cooperative agreements, other agreements, and other arrangements entered into pursuant to the following statutes:(A)The Public Health Service Act (42 U.S.C. 201 et seq.), including sections 301, 319L, 421, and 480 of such Act (42 U.S.C. 241, 247d–7e, 285b–3, 287a).(B)Section 105 of the National Institutes of Health Reform Act of 2006 (42 U.S.C. 284n).(C)Chapter 139 of title 10, United States Code (10 U.S.C. 2351 et seq.), including sections 2358, 2371, 2371a, 2371b, and 2373.(5)Grants, contracts, and other transactions pursuant to section 2371, 2371a, or 2371b of title 10, United States Code.(6)Procurement contracts and other agreements pursuant to section 2373 of title 10, United States Code.(c)Information requiredNotwithstanding any other provision of law, the Federal officials referred to in subsection (a) shall include in the database under subsection (a), with regard to each contract, funding agreement, licensing agreement, other transaction, other arrangement, or tax benefit described in subsection (b), at least the following information:(1)The agency, program, institute, or other Federal Government entity providing the Federal grant, cooperative agreement, or other support.(2)The amount and period of Federal financial support with an itemized breakdown.(3)Other Federal nonfinancial support, including the use of Federal personnel, Federal facilities, and Federal equipment.(4)The grant number, if applicable.(5)Associated clinical trial data, upon trial completion.(6)Associated patents and patent applications, specifying—(A)any Federal ownership in such patents and patent applications;(B)the expiration date of such patents and filing dates of such patent applications; and(C)the numbers of such patents and patent applications.(7)Associated periods of marketing exclusivity under Federal law and the durations of such periods.(8)The corporation, nonprofit organization, academic institution, person, or other entity receiving the Federal support.(9)Any products (including repurposed products) approved, authorized, or cleared for marketing, or for which marketing approval, authorization, or clearance is being sought, the development of which was aided by Federal support, including—(A)the names of such products;(B)the prices of such products; and(C)the current and anticipated manufacturing capacity to produce such products.(10)The full terms of the contract, funding agreement, licensing agreement, other transaction, or other arrangement described in subsection (b).(d)Format of informationThe database under subsection (a) shall be—(1)searchable and filterable according to the categories of information described in subsection (c); and(2)presented in a user-friendly format.(e)TimingThe database under subsection (a) shall be—(1)made publicly available not later than 1 month of the date of enactment of this Act; and(2)updated not less than every 2 weeks.(f)Disclosure(1)In generalNotwithstanding any other provision of law, to the extent necessary for an official referred to in subsection (a) to carry out this section, such official may require entities receiving Federal support referred to in subsection (a)(1) to disclose to the official any information relating to such Federal support and required to be included in the database under subsection (a).(2)Intermediary cooperationAny arrangement entered into by the Federal Government with an entity providing for such entity to enter into contracts, licensing agreements, grants, other transactions, or other arrangements with third parties on behalf of the Federal Government shall require such entity to disclose in a timely manner any information necessary for the Federal Government to fulfill its duties under this Act. With respect to any such arrangement in place as of the date of enactment of this Act, an official referred to in subsection (a) may require the entity to disclose to the official any information required to be included in the database under subsection (a).(3)Penalty for nondisclosureIf an entity that is required to disclose information pursuant to paragraph (1) or (2) fails to disclose such information by the date that is two weeks after the date on which the official requests such information, or by such reasonable deadline as the official may specify, whichever is sooner, then such entity shall be liable to the United States for a civil penalty in an amount not to exceed $10,000 for each day on which such failure continues.